ACCEPTED
                                                                                                        04-15-00302-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                   8/24/2015 1:12:28 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                                        No. 04-15-00302-CV

                           IN THE FOURTH COURT OF APPEALS
                                                                                  FILED IN
                                   at SAN ANTONIO, TEXAS                   4th COURT OF APPEALS
                                        -----------------------             SAN ANTONIO, TEXAS
                                      CITY OF PEARSALL                     8/24/2015 1:12:28 PM
                                      Defendant - Appellant                  KEITH E. HOTTLE
                                                  v.                               Clerk
                                       ROBERT TOBIAS
                                       Plaintiffs - Appellee
                                        -----------------------
     Trl. Ct. No. 13-10-00414 CVF; Appeal from the 218th Judicial District Court, Frio County,
                          Texas; the Honorable Donna S. Rayes, Presiding

      ===============================================================
                  APPELLANT’S FIRST MOTION TO EXTEND TIME
                         TO FILE APPELLANT’S BRIEF
                                (UNOPPOSED)
      ===============================================================

TO THE HONORABLE FOURTH COURT OF APPEALS:

        The City of Pearsall, Appellant, submits its Unopposed First Motion for Extension of

Time to File Appellant's Brief and in support of this motion states as follows:

1.      Appellant's Brief is due August 26, 2015.

2.      This motion is filed prior to the expiration of this due date.

3.      The undersigned has conferred with Appellee’s counsel and he has informed counsel that

        the motion is onopposed.

4.      Appellant requests an additional thirty (30) days to file its Appellant's Brief, extending

        the time to file its Brief to September 25, 2015.

5.      No extension has previously been granted.

6.      This is not an expedited appeal.

7.      The undersigned is responsible for the preparation of Appellant's Brief. Over the past

        thirty days, the undersigned has been engaged in the preparation of various motions and
       responses on several litigation cases and in preparation for a Petition for Review before

       the Supreme Court in the case of Board of Adjustment for City of San Antonio & Sarosh

       Management, Llc, D/b/a A-z Food Mart vs. East Central Independent School District,

       No. 15-0469, that was due August 21, 2015.

8.     In order for Appellant and its counsel to give the necessary attention to the record and the

       preparation of its Brief in this matter, Appellant requests the additional time to file its

       Brief. Appellant believes that an adequate and proper brief can be filed within the time

       requested.

8.     This extension request is not filed for purposes of delay.

                                             PRAYER

       Appellant asks this Court to grant its motion extending the deadline to file its Appellant's

Brief to September 25, 2015.



                                              Respectfully submitted,

                                              LAW OFFICES OF ALBERT LÓPEZ
                                              14310 Northbrook Dr., Suite 200
                                              San Antonio, Texas 78232
                                              Telephone: (210) 404-1983
                                              Fax: (210) 404-1990

                                              By: /s/ Albert López
                                                 ALBERT LÓPEZ
                                                 State Bar No. 12562350
                                                 alopezoffice@gmail.com
                                                 ATTORNEY FOR APPELLANT
                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing instrument was served
pursuant to the rules upon Reid E. Meyers, Attorney at Law, 11118 Wurzbach Rd., San Antonio,
TX 78230 on August 24, 2015.


                                                   /s/ Albert López
                                                   Albert López